                Case 20-10256-KBO            Doc 425         Filed 07/16/20      Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                         )     Chapter 11
In re:                                                   )
                                                         )     Case No. 20-10256 (KBO)
EARTH FARE, INC., et al.,1                               )
                                                         )     (Jointly Administered)
                         Debtors.                        )
                                                         )     Ref. Docket No 424
                                                         )
                                                         )

                      NOTICE OF WITHDRAWAL OF DOCKET NO. 424

               PLEASE TAKE NOTICE that the undersigned hereby withdraws the Fifth
Monthly Application of Young Conaway Stargatt & Taylor, LLP as Counsel to the Debtors and
Debtors in Possession for Allowance of Compensation and Reimbursement of Expenses Incurred
for the Period from June 1, 2020 Through and Including June 30, 2020 filed at Docket No. 424.
An incorrect image was inadvertently uploaded.

Dated: July 16, 2020       YOUNG CONAWAY STARGATT & TAYLOR, LLP
       Wilmington, Delaware
                               /s/ M. Blake Cleary
                               Pauline K. Morgan (No. 3650)
                               M. Blake Cleary (No. 3614)
                               Sean T. Greecher (No. 4484)
                               Ian J. Bambrick (No. 5455)
                               Shane M. Reil (No. 6195)
                               Allison S. Mielke (No. 5934)
                               Rodney Square
                               1000 North King Street
                               Wilmington, Delaware 19801
                               Telephone: (302) 571-6600
                               Facsimile: (302) 571-1253
                               EF@ycst.com

                                           Counsel to the Debtors and Debtors in Possession




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address
for each of the Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
